IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

UNITED STATES OF AMERICA
SEALED
v. INDICTMENT

PHILLIP GOLIGHTLY 4:20 er 32- Mw

 

THE GRAND JURY CHARGES:
| COUNT ONE
On or about November 10, 2019, in the Northern District of Florida, the
defendant,
PHILLIP GOLIGHTLY,
while in a Federal prison, namely, the Federal Correctional Institution in
Tallahassee, did knowingly engage in a sexual act with K.D., who was in official
detention and under the custodial, supervisory, and disciplinary authority of
PHILLIP GOLIGHTLY, a correctional officer.
In violation of Title 18, United States Code, Section 2243(b).
COUNT TWO
On or about November 17, 2019, in the Northern District of Florida, the
defendant,

PHILLIP GOLIGHTLY,

FILED USDC FLED TL
JUL 7°20 px 1
while in a Federal prison, namely, the Federal Correctional Institution in
Tallahassee, did knowingly engage in a sexual act with K.D., who was in official
detention and under the custodial, supervisory, and disciplinary authority of
PHILLIP GOLIGHTLY, a correctional officer.

In violation of Title 18, United States Code, Section 2243(b).

A TRUE BILL:

 
 

bepeto

117 402

DATE’ |

LAWRENCE KEEFE
United States Attorney

apes

aS AZ ARO P. FIELDS
~ Assistant Uriited States Attorney

 

   
